       Case 3:17-cv-02183-MEM Document 68 Filed 08/21/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                     :
                                                  :
                                  Plaintiff       :   CIVIL ACTION - LAW
                                                  :
         v.                                       :
                                                  :
SUSQUEHANNA COUNTY,                               :   NO. 3:17-CV-2183-MEM
                                                  :
                                Defendant         :




     MOTION IN LIMINE OF DEFENDANTS TO PRECLUDE PLAINTIFF’S
                          EXPERT REPORT

      Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, hereby makes the following Motion in Limine:



1.    Plaintiff has provided an Expert Report prepared by Patricia Staples.

2.    It is believed that Plaintiff intends to provide the Report and testimony of

      Patricia Staples during trial.

3.    Plaintiff should be precluded from introducing the Report or Testimony of

      its Expert.

4.    The Plaintiff’s expert report is violative of Federal Rule of Evidence 702.

                                              1
        Case 3:17-cv-02183-MEM Document 68 Filed 08/21/20 Page 2 of 3




5.    Additionally, the Plaintiff’s Expert Report and Expert Testimony should be

      precluded because it contains credibility determinations and legal

      conclusions.



      WHEREFORE, Defendant, Susquehanna County, respectfully request the

Court to issue an Order precluding Plaintiff’s Expert report.

                                  Respectfully submitted,

                                  KREDER BROOKS HAILSTONE LLP

220 Penn Avenue, Suite 200
Scranton, PA 18503               By /s/ A. James Hailstone
(570) 346-7922                      A. James Hailstone
                                    Attorney I.D. #80055




                                         2
        Case 3:17-cv-02183-MEM Document 68 Filed 08/21/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

AND NOW, this 21st day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Motion in
Limine with the Clerk of the United States District Court for the Middle District of
Pennsylvania using the CM/ECF system which sent notification of such filing to
the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant
